Filed 10/21/19                             Case 17-23854                        Doc 113



       1   2
           Law Offices of Peter G. Macaluso
       2   Peter G. Macaluso #215730
           7230 South Land Park Drive #127
       3   Sacramento, CA 95831
           916-392-6591
       4   916-392-6590 Facsimile
       5   Attorney for Debtor(s)
           Tiajuanna L. Toles
       6
       7
                              IN THE UNITED STATES BANKRUPTCY COURT
       8                     FOR THE EASTERN DISTRICT OF CALIFORNIA
                                            SACRAMENTO
       9
      10
           IN THE MATTER OF:                  CASE NO. 17-23854-B-13G
      11
           TOLES, TIAJUANNA L.                DOCKET CONTROL #: PGM-6
      12         SS#XXX-XX-7424               DATE: NOVEMBER 19, 2019
                                              TIME: 10:00 A.M.
      13                                      DEPT#: B - COURTROOM 34
                                              HONORABLE JUDGE JAIME
      14                  DEBTOR       /
      15            MOTION FOR ORDER APPROVING PERMANENT LOAN MODIFICATION
      16            Comes now, Debtor, Tiajuanna L. Toles, who by and through
      17   her attorney of record requests permission to enter into a
      18   permanent loan modification agreement with BSI Financial
      19   Services, servicer of US Bank Trust, N.A.
      20            1.   That on June 8, 2017, Debtor filed a Chapter 13 to
      21   reorganize her debts.
      22            2.   The Debtor has been in the Chapter 13 for 28 months.
      23            3.   Debtor owns real property located at 8852 Imray Way
      24   Elk Grove, CA 95624.
      25            4.    The Debtor has been offered a permanent loan
      26   modification for the first deed of trust.
      27
      28                                        -1-
Filed 10/21/19                          Case 17-23854                             Doc 113



       1         5.     The first modified payment in the amount of $983.33 for
       2   principal and interest, plus $542.33 for escrow payment for a
       3   total of $1,525.66 at 4.500% will be due on August 1, 2019.
       4         6.    The modified principal balance of the Note will include
       5   all amounts and arrearages that will be past due as of the
       6   Modification Effective Date (including unpaid and deferred
       7   interest, fees, escrow advances and other costs, but excluding
       8   unpaid late charges, collectively, “Unpaid Amounts”) less any
       9   amounts paid to the Lender but not previously credited to the
      10   Debtor’s Loan.
      11         7.    As of the Modification Effective Date the principal
      12   balance of the loan that will be due and payable is $218,730.91
      13   (the “New Principal Balance”).
      14         8.    Debtor understands that by agreeing to add any Unpaid
      15   Amounts to the outstanding principal balance, the added Unpaid
      16   Amounts accrue interest based on the interest rate in effect
      17   under the loan modification.
      18         9.    Interest at the rate of 4.500% began to accrue on the
      19   New Principal Balance as of July 1, 2019.
      20         10.   The new Maturity Date will be July 1, 2059.
      21         11.   The agreement will not have any direct impact on the
      22   estate, the Trustee, or any other secured creditor in this case,
      23   and/or any Discharge that the Debtor may receive in this case.
      24         Respectfully submitted,
      25   Date: October 21, 2019                  /s/ Peter G. Macaluso
                                             Peter G. Macaluso, Attorney at Law
      26
      27
      28                                     -2-
